Exhibit 10.13 SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of , 2009, by and between SwissINSO Holding Inc., a Delaware corporation (the “Company”), and each of those persons and entities, severally and not jointly, whose names are set forth on the signature page hereto (which persons and entities are hereinafter collectively referred to as “Subscribers” and each individually as a “Subscriber”). WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, as provided herein, and the Subscriber shall purchase (i) for the principal amount of the 9% Secured Convertible Note (the “Note”), in the form attached hereto as Exhibit A, in the amount as set forth on the signature page hereof (the “Subscription Price”) (which aggregate amount for all Subscribers shall be the maximum of $15,000,000), convertible into shares of the Company’s Common Stock (the “Common Stock”) at a conversion price of $0.50 per share (“Conversion Shares”) and (ii) warrants, in the form attached hereto as Exhibit B (the “Warrants”), each of which entitles the Subscriber to purchase one share of Common Stock (the “Warrant Shares”) at an exercise price of $1.00 per share, expiring five (5) years after the Closing Date (as defined below).The Note, Conversion Shares, the Warrants and the Warrant Shares are collectively referred to herein as the “Securities”; WHEREAS, the gross proceeds from the sale of the Notes and the Warrants contemplated hereby shall be held in escrow pursuant to the terms of an Escrow Agreement to be executed by the parties in the form attached hereto as Exhibit C (the “Escrow Agreement”). NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement, the Company and the Subscriber hereby agree as follows: 1.
